            Case 1:20-cv-04537-LJL Document 76 Filed 07/21/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                            Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                           Telephone: (212) 317-1200
New York, New York 10165                                                                 Facsimile: (212) 317-1620
_________
michael@faillacelaw.com

VIA ECF
The Honorable Judge Lewis J. Liman
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

                                                                                  July 21, 2021

         Re: Maldonado Juarez et al v. Butterfield Catering Inc. et al
         Case No. 20-cv-4537

Dear Honorable Judge Liman

        I am the attorney for Plaintiffs in the above-referenced action. The parties have agreed to
a settlement in principle. I write jointly with counsel for the Defendants to respectfully request a
fourteen (14) day extension to dispatch the Offer of Judgement, finalize the settlement document,
and provide this court with a joint letter of no more than five (5) pages explaining why we believe
the settlement reflects a fair and reasonable compromise of disputed issues. It is my intention to
conclude the already reached settlement as swiftly as practicable.

         The Plaintiff thanks the Court for its time and consideration of this matter.


                                                         Respectfully submitted,


                                                        /s/ Khalil P. Huey
                                                        Khalil P. Huey, Esq.
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                        Attorneys for Plaintiffs

                     0(025$1'80(1'256('([WHQVLRQUHTXHVW
                     *5$17('7KHVHWWOHPHQWDSSURYDOKHDULQJSUHYLRXVO\
                     VFKHGXOHGIRU-XO\LV$'-2851('DQGVKDOOEH
                     KHOGLQVWHDGRQ$XJXVWDWDPDOVRE\
                     WHOHSKRQHFRQIHUHQFHXVLQJWKHVDPHGLDOLQLQIRUPDWLRQ
                     SURYLGHGDW'NW1R6225'(5('

                                7/21/2021
